Holcomb, J.
(dissenting) — "While the result in this case is probably right, and the last result reached by the department of labor and industries was probably right under the facts shown in this case and the law applying, the action of the department in reversing its first decision without notice or hearing was arbitrary and unauthorized.
Although it was doubtless impossible to have made any further or different showing in this case, in many cases it would be, and the claimants should not be arbitrarily prevented from so doing. The law does not so intend. I therefore cannot concur in the decision approving of such action without notice or hearing.